| iTRAYLOR, Justice
(dissenting).
The majority concludes that the conditions recommended by the disciplinary board are sufficient. I disagree. Respondent’s extensive prior discipline record coupled with the aggravating factors found applicable by the board warrant more severe punishment than temporary suspension and a warning. Re*150spondent’s conduct adversely affected the rights of an elderly woman and her son, and stifled an ongoing disciplinary investigation. He has violated duties to the public and the profession. Respondent’s misconduct is not in question; the appropriate sanction is. Clearly, twelve reprimands and admonitions evidences that a previous suspension did not alter respondent’s pattern of misconduct. Due to the aggravating factors discussed in the per curiam, I believe a substantial undeterred suspension is warranted. Probation is not the appropriate discipline to ensure public confidence in the profession, to deter similar conduct, or to correct such an egregious pattern of conduct. Accordingly, I respectfully dissent.